EXHIBIT 10.10

RESIGNATION AGREEMENT

This Resignation Agreement (“Agreement”) is entered into by and between Seon
Hong Kim, on the one hand (“Executive”), and Center Financial Corporation and
Center Bank (collectively the “Company”), on the other hand, based on the
following circumstances.

RECITALS

A. Executive is currently serving as President and Chief Executive Officer of
Center Financial Corporation and Center Bank pursuant to a written Employment
Agreement, with an effective date of September 1, 2004 (the “Employment
Agreement”).

B. Executive is currently serving as a director of Center Financial Corporation
and Center Bank.

C. Executive and the Company wish to formally terminate their employee-employer
relationship, and Executive’s status as a director, and to set forth the terms
under which Executive’s employment and his Employment Agreement are to be
terminated.

NOW, THEREFORE, IT IS AGREED BY AND BETWEEN THE PARTIES HERETO AS FOLLOWS:

1. RESIGNATION. Executive acknowledges and agrees that he hereby resigns as a
director of Center Financial Corporation and Center Bank, and that such
resignations shall be effective immediately upon him signing this Agreement.
Executive shall deliver to the Company a signed letter of resignation in the
form attached hereto as Exhibit “A,” confirming his resignations.

Effective immediately upon signing this Agreement, Executive shall resign from
his positions as Chief Executive Officer and President of the Company and be
relieved of all active day-to-day responsibilities of those positions. He shall
remain an employee of Center Bank through March 30, 2007, during which time he
shall fully cooperate and assist in the transition to a new President and Chief
Executive Officer of the Company and shall serve as a consultant to Center Bank
from April 2, 2007 through January 15, 2008, as provided below.

2. CONSIDERATION TO EXECUTIVE. On or about March 30, 2007 Executive shall
receive payment for any accrued but unused vacation time to which Executive is
entitled as of that date. In addition, provided Executive signs this Agreement
and abides by its terms, the Company shall provide the following consideration
to Executive:

(a) Period of Employee Status. Executive will remain an employee of Center Bank
and accordingly shall be paid his current salary, and shall continue to receive
medical benefits, through March 30, 2007. Executive will not be entitled to
receive any further benefits of employment which other employees of Center Bank
may receive after that date. Center Bank will send Executive a COBRA notice
advising Executive of his right to continue group insurance benefits, at
Executive’s own expense, after March 30, 2007.

(b) Consultant Period. Upon the delivery to the Company by Executive of a waiver
and release in substantially the form of Exhibit “B” to this Agreement (receipt
of which Executive acknowledges on today’s date), and Executive’s compliance
with the terms thereof, Center Bank agrees to retain Executive as an

           

 

   SHK            

 

   Center Bank            

 

   Center Financial Corp.



--------------------------------------------------------------------------------

independent contractor to provide such financial consulting services as Center
Bank may require of Executive, starting April 2, 2007 and ending January 15,
2008. Some of the financial consulting services which Center Bank anticipates
requiring of Executive include, but are not limited to, Executive’s cooperation
in any administrative, judicial or other matter of which Executive has
knowledge, including but not limited to the dispute concerning former Senior
Vice President and General Counsel, Thomas Levine, and any other matter in which
Executive may have been involved during Executive’s employment with the Company.
Executive’s duty of cooperation shall include Executive’s appearance and
truthful testimony at depositions, arbitrations or court proceedings,
Executive’s provision of declarations or other statements which may be required
of Executive and Executive’s meeting with the Company’s management and its
attorneys. Executive shall also provide any other type of assistance which may
be requested by Company’s management or its representative regarding any other
matter in which Executive was involved. All such assistance shall be provided by
Executive in a timely fashion and within the time constraints requested by the
Company’s representatives. Executive also acknowledges that all such assistance
shall be provided by Executive without further compensation of any form from the
Company.

This independent contractor arrangement will continue until January 15, 2008,
provided Executive does not accept employment with any other financial
institution listed on Exhibit “C” hereto prior to that date. If Executive
accepts employment with any such financial institution prior to January 15,
2008, this independent contractor arrangement and the payments made therefor
shall immediately cease. Executive agrees to notify Center Bank in writing
within five (5) business days of Executive’s acceptance of employment with
another employer. Executive and Center Bank agree that this independent
contractor arrangement shall not unreasonably interfere with Executive’s
employment with any non-financial institution employer.

During the independent contractor term, Executive will receive $1,000 per month,
payable on Center Bank’s regular paydays. However, because Executive will be
retained solely as an independent contractor and not as an employee, Center Bank
will issue Executive a Form 1099 for these payments. Executive acknowledges
that, because Executive will no longer be an employee after March 30, 2007,
Executive will not be entitled to receive any of the benefits of employment
which other employees of Center Bank may receive. Center Bank will send
Executive a COBRA notice advising Executive of his right to continue group
insurance benefits, at Executive’s own expense, as soon as practicable after the
commencement of the consultant period.

During the independent contractor term, to the extent required by law,
applicable statutes and the Bylaws or resolutions of Center Bank in effect from
time to time, Center Bank shall indemnify Executive against liability or loss
arising out of Executive’s actual or asserted misfeasance or non-feasance in the
performance of Executive’s duties or out of any actual or asserted wrongful act
against, or by, Center Bank, including but not limited to judgments, fines,
settlements and expenses incurred in the defense of actions, proceedings and
appeals therefrom.

Executive acknowledges that this agreement on the part of Center Bank to retain
Executive as an independent contractor and its agreement to pay Executive for
these independent contractor services is not something to which Executive is
entitled in connection his current employment with the Company or by his
Employment Agreement. Rather, this is an offer which Center Bank has elected to
make to Executive. Because Executive is not otherwise entitled to these
payments, the Company’s policies require that Executive execute the releases
contained in this Agreement in exchange therefor.

(c) Lump Sum Payment. Assuming the execution on March 30, 2007 of the waiver and
release in substantially the form of Exhibit “B” to this Agreement (receipt of
which Executive acknowledges on today’s date), and Executive’s compliance with
the terms thereof, the Company shall pay to Executive a lump sum payment in the
amount of $240,262.79 on April 9, 2007.

 

           

 

   SHK            

 

   Center Bank            

 

   Center Financial Corp.

2



--------------------------------------------------------------------------------

3. RELEASE AND WAIVER OF STATUTORY PROVISIONS. Executive acknowledges and agrees
that the payments set forth herein represent payments to which Executive would
not otherwise be entitled under the terms of his employment with the Company,
and that such payments constitute consideration for the releases described
herein. In consideration of the provisions of this Agreement, Executive does
hereby release and forever discharge the Company and its past and present
officers, directors, agents, servants, employees and attorneys, from any and all
claims, debts, accounts reckonings, obligations, costs, and causes of action, of
every kind and nature whatsoever, whether known or unknown, suspected or
unsuspected, including but not limited to any claims arising out of the
Employment Agreement or the termination of same, that Executive now owns or
holds, or at any time heretofore had, owned, or held, or could, shall or may own
or hold to the date hereof.

Executive acknowledges and agrees that the release set forth in this paragraph
includes, without limiting its general nature, any such claims which arise out
of or are related to his employment or the ending of that employment, including,
for example, any and all claims arising out of the Employment Agreement and/or
the termination of same; any and all claims for wrongful termination (in
violation of any public policy or otherwise), and any and all claims for
discrimination and/or violation of any statutes, rules, regulations or
ordinances, whether federal, state or local, including, but not limited to,
Title VII of the Civil Rights Act of 1964, as amended, age claims under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefits Protection Act of 1990, the Employee Retirement Income Security Act of
1974, as amended, the California Fair Employment and Housing Act, the California
Labor Code, the Wage Orders, the Equal Pay Act, the Americans With Disabilities
Act, the Rehabilitation Act of 1973, the Racketeer Influenced and Corrupt
Organizations Act, the Financial Reform Recovery and Enforcement Act of 1989,
and/or Section 1981 of Title 42 of the United State Code.

Executive further acknowledges that he is familiar with the provisions of
California Civil Code Section 1542 and expressly waives and relinquishes any and
all rights or benefits Executive may have under said Section 1542, to the full
extent permitted by law. Said Section states:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

4. CONFIDENTIALITY AND TRADE SECRETS.

(a) Confidentiality of this Agreement. Executive acknowledges that the terms and
provisions of this Agreement were made in confidence and Executive agrees to
maintain them in strict confidence. Executive specifically agrees that he shall
not disclose the terms and existence of this Agreement to any current or former
employee of the Company. Executive further agrees that he has not previously and
will not, at any time in the future, publicize or disclose or otherwise
communicate to any person or entity, the terms of this Agreement and/or the
facts and circumstances in any way relating to this Agreement unless such
communication is required by law or is necessary to comply with the law (e.g.,
communications to a tax preparer for purposes of submitting a tax return to the
Internal Revenue Service.). Notwithstanding the foregoing, Executive may
disclose the terms and existence of this Agreement to his accountants, attorneys
and spouse, if any, who shall be instructed to keep this information
confidential. Executive acknowledges that a breach of this provision or of any
of the confidentiality provisions in this Agreement will constitute a material
breach of this Agreement.

(b) Treatment of Confidential Information. Executive agrees to maintain in
confidence all “Confidential Information” as defined below. Confidential
Information includes any and all trade secret information disclosed to or known
by Executive as a consequence of his employment with the Company which is

 

           

 

   SHK            

 

   Center Bank            

 

   Center Financial Corp.

3



--------------------------------------------------------------------------------

not generally known outside the Company about the Company’s business, including,
without limitation, information about its Customers (as defined below), Customer
identities, Customer accounts, Customer information, Customer financial needs,
Customer reports and Customer finances, product information and reports,
accounts, billing methods, pricing data, sources of supply, business methods,
production or merchandising systems or plans, its marketing and sales strategies
and plans, its finances, operations, employees, methods, processes, formulae,
compositions, inventions, machines, computer software or programs, research
projects, and any and all information entrusted to the Company in confidence by
third parties, and any and all other information defined as “Trade Secrets”
under the Uniform Trade Secrets Act. Confidential Information may be contained
in written materials, in verbal communications, in Executive’s unwritten
knowledge and in the unwritten knowledge of other employees, and/or in any other
tangible medium of expression. Confidential Information includes any such
information which is obtained from the Company’s affiliates and/or its Customers
or employees.

For purposes of this Agreement, “Customer” is defined as (1) any person or
entity who has been a Customer of the Company since Executive joined the Company
or who becomes a Customer of the Company during the period of time Executive is
receiving benefits from the Company pursuant to this Agreement and (2) any
prospective Customer to whom the Company has made a proposal (or similar
offering of services) within a period of six months prior to the termination of
Executive’s employment at the Company.

Executive agrees to hold in strictest confidence and not to disclose to any
business, firm, entity or person, either directly or indirectly, any and all
Confidential Information. Executive agrees that all such Confidential
Information is trade secret and is and shall remain the property of the Company.
Executive shall not use any of the Confidential Information for any purpose not
related to the business interests of the Company and Executive shall not
disclose any such information for reasons not related to the business interest
of the Company, even in the course of casual discussions, to any person or
entity. Executive acknowledges that the terms of this Agreement are in addition
to, and not in lieu of, any common law, statutory, contractual or other
obligations Executive may have.

(c) No Solicitation of Customers Based on Trade Secrets. Executive acknowledges
that during his employment with the Company, Executive has been provided with
trade secret information about Customers of the Company. Such trade secret
information may include but is not limited to, information about Customer lists,
Customer identities, Customer accounts and Customer financial needs. Executive
agrees that for a period of two (2) years after the termination of Executive’s
employment, Executive will not directly or indirectly use such information about
the Company Customers or solicit the Company’s Customers, either for Executive’s
own benefit or for any other person, firm or corporation. Executive acknowledges
that any violation of this provision shall constitute a material breach of this
Agreement and that, in the event of such a breach, Executive shall no longer be
entitled to any of the benefits provided by this Agreement and shall be
obligated to reimburse the Company for any benefits which Executive has received
from the Company pursuant to this Agreement prior to Executive’s breach.

(d) No Solicitation of Employees Based on Trade Secrets. Executive acknowledges
that, during Executive’s employment with the Company, Executive has been
provided with trade secret information about the Company’s employees. Such
information includes, but is not limited to, information as to their
qualifications, job duties, salaries, performance history and the marketing
opportunities these employees present for a Bank. Accordingly, Executive agrees
that for a period of two (2) years after the termination of Executive’s
employment, whether voluntary or involuntary, Executive will not use any such
information to solicit, entice, encourage, attempt or cause, either directly or
indirectly, any employee to leave the employment of the Company. Executive
acknowledges that any violation of this provision shall constitute a material
breach of this

 

           

 

   SHK            

 

   Center Bank            

 

   Center Financial Corp.

4



--------------------------------------------------------------------------------

Agreement and that, in the event of such a breach, Executive shall no longer be
entitled to any of the benefits provided by this Agreement and shall be
obligated to reimburse the Company for any benefits Executive shall have
received from the Company pursuant to this Agreement prior to Executive’s
breach.

5. NONDISPARAGEMENT. Executive shall not at any time, either orally or in
writing, make any disparaging remarks concerning the Company, its employees,
directors or officers. Notwithstanding the foregoing, Executive shall respond
accurately and fully to any question, inquiry or request for information as may
be required by legal process, law or regulation.

6. RETURN OF COMPANY PROPERTY. Executive represents and warrants that he has
returned to the Company all Company property in his possession, including,
without limitation, all credit cards, all computers and all keys in his
possession. Further, Executive represents and warrants that he has returned all
documents or computer disks containing information relating to the Company’s
business or finances, and that all such information has been deleted from any
hard drive or other electronic storage device in his possession.

7. INVALID PROVISIONS. Should any provision of this Agreement for any reason be
declared invalid, void, or unenforceable by a court of competent jurisdiction,
the validity and binding effect of any remaining portion shall not be affected,
and the remaining portions of this Agreement shall remain in full force and
effect as if this Agreement had been executed with said provision eliminated.

8. ENTIRE AGREEMENT. This Agreement, including the Exhibit hereto, constitutes
and contains the entire agreement and understanding between the parties, with
the exception of stock option grants previously made to Executive which shall be
governed by the terms of those grants and applicable stock option plan(s).
Except as expressly stated in this paragraph, this Agreement supersedes and
replaces all prior negotiations and all agreements, proposed or otherwise,
whether written or oral.

9. EFFECT OF WAIVER OF BREACH. No waiver of any breach of any term or provision
of this Agreement shall be construed to be, or shall be, a waiver of any other
breach of this Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.

10. ARBITRATION. Executive and the Company acknowledge that they have mutually
agreed to arbitrate any disputes concerning the subject matter of this Agreement
pursuant to a “Mutual Agreement to Arbitrate Claims,” which was executed on
February 6, 2003 and is attached hereto as Exhibit “D.”

11. REVIEW AND REVOCATION PERIODS. Executive acknowledges that he has been
advised that he has twenty-one (21) days to consider this Agreement, and that he
has been advised to consult with legal counsel prior to signing this Agreement.
To the extent Executive has taken less than twenty-one (21) days to consider
this Agreement, Executive acknowledges that he has had sufficient time to
consider this Agreement and to consult with counsel if desired, and that he does
not desire additional time.

Executive further acknowledges that he has been advised that this Agreement is
revocable by Executive for a period of seven (7) days following his execution of
this Agreement. The revocation by Executive of this Agreement must be in
writing, must specifically revoke this Agreement and must be received by the
Company prior to the eighth (8th) day following the execution of this Agreement
by Executive. Accordingly, this Agreement shall not become final and enforceable
until the 8th day after it is signed by Executive.

 

           

 

   SHK            

 

   Center Bank            

 

   Center Financial Corp.

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

Dated:  

January 17, 2007

   

 

      Seon Hong Kim       Center Bank Dated:  

January 17, 2007

    By:  

 

        Peter Y. S. Kim         Chairman of the Board       Center Financial
Corporation Dated:  

January 17, 2007

    By:  

 

        Peter Y. S. Kim         Chairman of the Board

I received a copy of this Agreement on January 17, 2007.

 

     

 

     

Seon Hong Kim

 

           

 

   SHK            

 

   Center Bank            

 

   Center Financial Corp.

6



--------------------------------------------------------------------------------

January 17, 2007

Mr. Peter Y. S. Kim

Chairman of the Board

Center Financial Corporation

Center Bank

3435 Wilshire Boulevard

Suite 700

Los Angeles, California 90010

Dear Y. S.:

I hereby resign as a director of Center Financial Corporation and Center Bank,
effective immediately.

In addition, I hereby resign from my positions as President and Chief Executive
Officer of Center Financial Corporation and Center Bank, also effective
immediately. I will remain an employee of Center Bank until March 30, 2007, at
my current rate of pay and benefits and will serve as a consultant to Center
Bank from April 2, 2007 through January 15, 2008.

 

Sincerely,

Seon Hong Kim

 

Exhibit “A”



--------------------------------------------------------------------------------

WAIVER AND RELEASE AGREEMENT

This Waiver and Release Agreement (the “Waiver Agreement”) is entered into by
and between Center Financial Corporation and Center Bank, and any subsidiaries,
affiliates and successors-in-interest (collectively, the “Company”); and Seon
Hong Kim (“Executive”).

RECITALS

A. Executive and the Company previously entered into an Employment Agreement
effective September 1, 2004 (the “Employment Agreement”), and a Resignation
Agreement effective January 17, 2007.

B. Executive served as President and Chief Executive Officer of Center Financial
Corporation and Center Bank until January 17, 2007, and as an employee of Center
Bank pursuant to the Resignation Agreement from January 17, 2007 until March 30,
2007.

C. A condition precedent to certain of the Company’s obligations under the
Resignation Agreement is the execution of this Waiver Agreement and compliance
with its conditions.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties, intending to
be legally bound, agree and covenant as follows:

RELEASE

Executive does hereby release and forever discharge the Company and its past and
present officers, directors, agents, servants, employees and attorneys, from any
and all claims, debts, accounts reckonings, obligations, costs, and causes of
action, of every kind and nature whatsoever, whether known or unknown, suspected
or unsuspected, including but not limited to any claims arising out of the
Employment Agreement and/or the Resignation Agreement or the termination of the
Employment Agreement, that Executive now owns or holds, or at any time
heretofore had, owned, or held, or could, shall or may own or hold to the date
hereof.

Executive acknowledges and agrees that the release set forth in this paragraph
includes, without limiting its general nature, any such claims which arise out
of or are related to his employment (including the employment period from
January 17, 2007 to March 30, 2007 covered by the Resignation Agreement) or the
ending of that employment, including, for example, any and all claims arising
out of the Employment Agreement and/or the Resignation Agreement and/or the
termination of the Employment Agreement; any and all claims for wrongful
termination (in violation of any public policy or otherwise), and any and all
claims for discrimination and/or violation of any statutes, rules, regulations
or ordinances, whether federal, state or local, including, but not limited to,
Title VII of the Civil Rights Act of 1964, as amended, age claims under the Age
Discrimination in Employment Act of 1967, as amended by the Older Workers
Benefits Protection Act of 1990, the Employee Retirement Income Security Act of
1974, as amended, the California Fair Employment and Housing Act, the California
Labor Code, the Wage Orders, the Equal Pay Act, the Americans With Disabilities
Act, the Rehabilitation Act of 1973, the Racketeer Influenced and Corrupt
Organizations Act, the Financial Reform Recovery and Enforcement Act of 1989,
and/or Section 1981 of Title 42 of the United State Code.

Executive further acknowledges that he is familiar with the provisions of
California Civil Code Section 1542 and expressly waives and relinquishes any and
all rights or benefits Executive may have under said Section 1542, to the full
extent permitted by law. Said Section states:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

 

Exhibit “B”



--------------------------------------------------------------------------------

REPRESENTATIONS OF EXECUTIVE

Executive represents and agrees that, prior to the execution of this Waiver
Agreement, Executive has had the opportunity to discuss the terms of this Waiver
Agreement with legal counsel of Executive’s choosing.

Executive affirms that no promise or inducement was made to cause Executive to
enter into this Waiver Agreement other than the inducements provided in the
Employment Agreement. Executive further confirms that Executive has not relied
upon any other statement or representation by anyone other than what is in this
Waiver Agreement as a basis for Executive’s agreement to enter into it.

MISCELLANEOUS

Except for the Employment Agreement, the Resignation Agreement and any other
employee benefit plans expressly referred to in the Employment Agreement or the
Resignation Agreement as continuing following Executive’s termination of
employment with the Company, this Waiver Agreement sets forth the entire
agreement between Executive and the Company, and shall be binding on both
party’s heirs, representatives and successors. This Waiver Agreement shall be
construed under the laws of the State of California, both procedurally and
substantively. If any portion of this Waiver Agreement is found to be illegal or
unenforceable, such action shall not affect the validity or enforceability of
the remaining paragraphs or subparagraphs of this Waiver Agreement.

Executive acknowledges that he has been advised that he has twenty-one (21) days
to consider this Waiver Agreement, and that he has been advised to consult with
legal counsel prior to signing this Waiver Agreement. Executive acknowledges
that he has had sufficient time to consider the Waiver Agreement and to consult
with counsel if desired, and hereby waives any claim, objection or defense on
the grounds that this Waiver Agreement has not been reviewed by legal counsel of
his choice.

Executive further acknowledges that he has been advised that this Waiver
Agreement is revocable by Executive for a period of seven (7) days following
Executive’s execution of this Waiver Agreement. The revocation by Executive of
this Waiver Agreement must be in writing, must specifically revoke this Waiver
Agreement and must be received by the Company prior to the eighth (8th) day
following the execution of this Waiver Agreement by Executive. This Waiver
Agreement becomes effective, enforceable and irrevocable on the eighth (8th) day
following Executive’s execution of the Waiver Agreement.

 

B-2



--------------------------------------------------------------------------------

The undersigned agree to the terms of this Waiver Agreement and voluntarily
enters into it with the intent to be bound hereby.

 

      CENTER FINANCIAL CORPORATION Dated:  

April 11, 2007

    By:  

 

        Peter Y. S. Kim         Chairman of the Board       CENTER BANK Dated:  

April 11, 2007

    By:  

 

        Peter Y. S. Kim         Chairman of the Board      

 

Dated:  

April 5, 2007

    Seon Hong Kim

I received a copy of this Waiver Agreement on Dated: January 17, 2007.

 

     

 

      Seon Hong Kim

 

B-3